DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a cleaning mechanism for cleaning around the tool held on the first holding device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of Amaya et al. (U.S. Patent No. 8,052,588 B2).
Please note that Kiyoshi and Amaya et al. were each cited on the PTO-892 mailed on 6/3/2022.  Please also note that an EPO Machine Translation of Kiyoshi, which was previously provided by Examiner, is relied upon below.
Claim 1:  Figures 1-3 of Kiyoshi illustrate a machine tool (1) for machining a workpiece by means of a cutting tool (T).  The cutting tool (T) is disclosed as having a cutter (Tb) (see Figure 4) in paragraph [0013] of the EPO Machine Translation of Kiyoshi.  
The machine tool (1) is shown between Figures 3 and 6A of Kiyoshi as having a first tool holding device (114) in the form of a tool post.  It is noted that via a plurality storage disks (112) attached thereto, the first tool holding device (114) can hold the cutting tool (T) as the tool (T).  (Like with Kiyoshi, it is advised that Applicant’s first tool holding device/tool post (20) doesn’t directly hold a cutting tool (32a).  Rather, the first tool holding device/tool post (20) of Applicant holds the cutting tool (32a) via an unclaimed turret (22), which can be seen in at least Figure 1 of Applicant’s drawings filed on 1/27/2020.  Similar to the plurality of storage disks (112) attached to the first tool holding device/tool post (114) of Kiyoshi, the unclaimed turret (22) is attached to the first tool holding device/tool post (20) of Applicant).
Be advised that the first holding device (114) is installed within a machining chamber, noting that Kiyoshi’s machine tool (1), of which the first holding device (114) is an element, is disclosed by Kiyoshi as being covered by a cover [EPO Machine Translation, paragraph 0027].  Examiner notes that the machining chamber in which the first holding device (112) is installed is the interior of the cover that covers the machine tool (1).
The machine tool (1) is shown between Figures 1-3 of Kiyoshi as having a second tool holding device (24+26) in the form of a tool main spindle (24+26).  As can best be seen within Figure 1 of Kiyoshi, said tool main spindle (24+26) holds the cutting tool (T) as the tool (T).  Be advised that like the first holding device (114), the second holding device (24+26) is installed within the machining chamber.  This is because the second holding device (24+26) is an element of the machine tool (1), and said machine tool (1) is disclosed as being covered by the cover [EPO Machine Translation, paragraph 0027].  (The interior of the cover that covers the machine tool (1) is the machining chamber in which the second holding device (24+26) is installed).  Furthermore, the second holding device (24+26) of Kiyoshi is configured to move independently of the first holding device (114) so as to change a position of the second holding device (24+26).  This is because the second holding device (24+26) is able to incur linearly displacement relative to a column (22) by means of a saddle (23) [EPO Machine Translation, paragraph 0014].  
Next, as can best be seen within Figure 3 of Kiyoshi, the machine tool (1) further comprises a storage unit (50) for storing one or more tools (T). 
The machine tool (1) also has an exchange mechanism (60), which is embodied an automatic tool changer comprising a tool change arm (66).  Said exchange mechanism (60) is for exchanging the tool (T) and another tool (T) of the one or more tools (T) between the second holding device (24+26) and the storage unit (50).  In other words, the exchange mechanism (60) exchanges the tool (T) and the another tool (T) from the second holding device (24+26) to the storage unit (50)/from the storage unit (50) to the second holding device (24+26).  Also, due to the storage unit (50) and a robot (120) being disposed between the exchange mechanism (60) and the first tool holding device (114), said exchange mechanism (60) is “unable to directly access the first holding device [114].”
The machine tool is also provided with the robot (120) for moving the tool (T) between the first holding device (114) and the second holding device (24+26).  That is to say that the robot (120) is used in the exchange of the tool (T) from/to the first holding device (114) to/from the second holding device (24+26).  (Please note that as set forth in lines 12-13 of claim 1, the claimed robot isn’t required to pick up a tool from the claimed first holding device and deposit the picked-up tool in the claimed second holding device, for example.  Rather, as presently claimed, all that is required is for the robot to be involved in the transfer of the tool between the claimed first holding device and the claimed second holding device.  In other words, all that is presently required is for the robot to exchange the tool at least part of the way between the claimed first holding device and the claimed second holding device).  
As to the structure of the robot (120), it is embodied as a serial multiple-joint arm robot that includes a plurality of robot arms (124, 126a, 126b) (please see Figure 5C) connected in one string by way of joints, each of the joints connecting corresponding adjacent robot arms (124, 126a, 126b) to each other and enabling an angle defined between the corresponding adjacent robot arms (124, 126a, 126b) to be changeable with reference to a corresponding joint of the joints.  For example, in Figures 5A-5C, the middle robot arm (126a) is shown as pivoting via a joint with respect to the proximal robot arm (124).  In doing so, the angle defined between the middle robot arm (126a) and the proximal robot arm (124) is changed with reference to the joint that connects said middle and proximal robot arms (126a, 124).  Figures 5A-5C of Kiyoshi also show, for example, the distal robot arm (126b) pivoting via a joint with respect to the middle robot arm (126a).  As such, the angle defined between the distal robot arm (126b) and the middle robot arm (126a) is changeable with reference to the joint that connects said distal and middle robot arms (126b, 126a).  
As to the exchange mechanism (60), it exchanges the tool (T) and the another tool (T) of the one or more tools (T) between the second holding device (24+26) and the storage unit (50) without involving the robot (120).  That is to say that the exchange mechanism (60) is used in the 
exchange of the tool (T) and the another tool (T) from/to the second holding device (24+26) to/from the storage unit (50).  Also, because the exchange mechanism (60) is disposed between and interfaces with each of the second holding device (24+26) and the storage unit (50), said exchange mechanism (60) exchanges the tool (T) and the another tool (T) between the second holding device (24+26) and the storage unit (112) without involving the robot (120).  
Kiyoshi though, doesn’t disclose “a controller for controlling driving of the first holding device, the second holding device, the exchange mechanism, and the robot, wherein the controller performs control such that the tool and the another tool are exchanged between the first holding device and the storage unit via the robot, the second holding device, and the exchange mechanism.”  
Note that when exchanging the tool (T) and the another tool (T), when the tool (T) is initially held by the storage unit (50) prior to use, for example, the tool (T) can be passed from the storage unit (50) to the exchange mechanism (60), from the exchange mechanism (60) to the second holding device (24+26) for mounting thereto for machining of the workpiece, and then passed back from the second holding device (24+26) to the exchange mechanism (60), from the exchange mechanism (60) to the storage unit (50), from the storage unit (40) to the robot (120), and from the robot (120) to the first holding device (114), for example.  Then, after machining of the workpiece with the tool (T), the another tool (T) can be used.  When, for example, the another tool (T) is initially held by the storage unit (50) prior to use, the another tool (T) can be passed from the storage unit (50) to the exchange mechanism (60), from the exchange mechanism (60) to the second holding device (24+26) for mounting thereto for machining of the workpiece, and then passed back from the second holding device (24+26) to the exchange mechanism (60), from the exchange mechanism (60) to the storage unit (50), from the storage unit (40) to the robot (120), and from the robot (120) to the first holding device (114), for example.  In at least this way, the tool (T) and the another tool (T) are exchanged between the first holding device (114) and storage unit (50) via the robot (120), second holding device (24+26), and exchange mechanism (60).  
	Amaya et al. though, discloses a machine tool comprising a controller (8) that can be seen in each of Figures 1a and 1b.  Figures 1a and 1b show the machine tool as further comprising a first holding device (1), a robot (3), a storage unit (5), an exchange mechanism (4), and a second holding device (6).  Noting this, the controller (8) disclosed by Amaya et al. provides for controlling driving of each of the first holding device (1), the robot (3), the storage unit (5), the exchange mechanism (4), and the second holding device (6). [column 3, lines 41-50].  
In performing this control, a tool (7) and another tool (7) can be exchanged between the first holding device (1) and the storage unit (5) via the robot (3), the exchange mechanism (4), and the second holding device (6).  When the tool (T) or the another tool (T) is initially held by the storage unit (5) prior to use, the tool (T) is able to be passed from the storage unit (5) to the exchange mechanism (4), and from the exchange mechanism (4) to the second holding device (6) for mounting thereto for machining of the workpiece, and subsequently passed back from the second holding device (6) to the exchange mechanism (4), from the exchange mechanism (4) to storage unit (5), from the storage unit (5) to the robot (3), and from the robot (3) to the first holding device (1), for example.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Kiyoshi with the controller (8) of Amaya et al., so as to provide the advantage of controlling movements of the first holding device (114), the second holding device (24+26), the storage unit (50), the exchange mechanism (60), and the robot (120).  In providing the controller (8), the controller (8) will perform, in accordance with the disclosure of Amaya et al., control such that the tool (T) and the another tool (T) of Kiyoshi are exchanged between the first holding device (114) and the storage unit (50) by way of the robot (120), the exchange mechanism (60), and the second holding device (26).

Claim 6:  First, attention is drawn to Figure 4 of Kiyoshi.  As can be seen therein, the tool (T) comprises a grip portion (Tg) with an integral tool connecter (Tt), a machine connecter (Tc), and cutter (Tb) that is detachably connected to the grip portion (Tg) [EPO Machine Translation, paragraph 0013].  Next, upon the tool (T) being transferred from the first (114) to the second holding device (24+26), the second holding device (24+26) will hold the tool (T) previously held by the first holding device (114).  The second holding device (24+26) will hold the tool (T) via the tool connecter (Tt) and the machine connecter (Tc), noting that the machine connecter (Tc) is adapted to be connected to a tool mount of the second holding device (24+26), the tool mount being the hollow portion of the second holding device (24+26) in which the tapered machine connecter (Tc) is received.  
Regarding the tool connecter (Tt), it has the same arcuate/curved shape, for example, that each of the plurality of grippers/tool mounts (112a) attached to the first holding device (114) have.  As such, like Figures 1-3 show, the tool (T) is able to held by the first holding device (114) via any of the plurality of grippers/tool mounts (112a) by means of a tool connector (Tt) having the same arcuate/curved shape as the plurality of grippers/tool mounts (112a).  (Please be advised that like in Kiyoshi, Applicant’s first holding device (20) doesn’t directly hold a given tool (32a).  Rather, in the machine tool of Applicant, the first holding device (20) holds the given tool (32a) by means of the unclaimed turret (22) attached thereto).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of in view of Amaya et al. (U.S. Patent No. 8,052,588 B2), and further in view of Sato et al. (U.S. Patent No. 7,172,542 B2).  
Please note that Sato was cited by Examiner on the PTO-892 that was mailed on 8/11/2021.  
Lines 1-2 of claim 7 set forth therein, “a cleaning mechanism for cleaning around the tool held on the first holding device.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a cleaning mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid, such as cutting oil or air, a brush or scraper for removing foreign matters, and a suction nozzle for sucking foreign matters.”  
Kiyoshi/Amaya et al. though, does not disclose the machine tool (1) as further comprising “a cleaning mechanism for cleaning around the tool held on the first holding device, wherein the controller causes the cleaning mechanism to clean around the tool held by the first holding device prior to exchange of the tool held by the first holding device and the another tool of the storage unit via the robot, the second holding device, and the exchange mechanism.” 

Figures 4a and 4b of Sato et al. though, show therein a holding device (20) having a plurality of tool mounts (23).  Figures 4a and 4b also show therein cleaning nozzles (9a, 9b) that are fixed to a housing (24) or the like of the holding device (20), and that spout coolant/fluid (30) toward the tapered portions (3a) and the flange portions (3b) of the tools (3) that are held by the plurality of tool mounts (23). Note that the tapered portions (3a) and the flange portions (3b) serve as surfaces that contact a tool main spindle [column 5, lines 1-10].  By cleaning the tapered (3a) and flange portions (3b) with the coolant (30), a more accurate mounting of a given tool (3) within the tool main spindle is achieved, which in turn results in increased machining accuracy.  In emitting coolant toward the tapered (3a) and flange portions (3b) of the tools (3) that are held by the plurality of tool mounts (23), the cleaning nozzles (9a, 9b) clean around said tools (3).  Noting again that Applicant provides disclosure within paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid,” Sato et al.’s cleaning nozzles (9a, 9b) that eject coolant/fluid (30), will hereinafter be referred to as “the cleaning mechanism (9a, 9b).”  It is noted that the tools (3) stored in the tool mounts (23) of the holding device (20) are held (as required) on the tool main spindle for workpiece processing.  Thus, the cleaning mechanism (9a, 9b) cleans around the tools (3) held on the holding device (20).  Examiner also notes that the cleaning mechanism (9a, 9b) is controlled so as to clean around the tools (3) prior to the exchange of the tools (3) to/from the holding device (20).  This is evidenced by the disclosure that the tools (3) are cleaned during tool selection [column 5, lines 19-22], which occurs prior to tool exchange.  Please be advised that a given tool (3) is exchanged between the holding device (20) and another element only after the given tool (3) has been selected and indexed into an exchange position.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first holding device (114) of the machine tool (1) of Kiyoshi with the cleaning mechanism (9a, 9b) of Sato et al., so as to enable accurate mounting between the tool (T) and the second holding device (24+26) to occur, thereby resulting in an increase in machining accuracy.  In making this modification, the cleaning mechanism (9a, 9b) of Sato et al. will be mounted to the first holding device (114) of Kiyoshi.  This is because within Sato et al.’s holding device (20), the cleaning nozzles (9a, 9b) were fixed to a housing (24) or the like of said holding device (20).  (Please note that like with Applicant’s holding device (20) which has a plurality of tool mounts (23) attached thereto, the 
first holding device (114) of Kiyoshi has attached thereto a plurality of storage disks (112) with integral tool mounts (112a)).  
Please note that in the modified machine tool (1) of Kiyoshi, that when cleaning around the tool (T) held on the first holding device (114) that coolant/fluid (30) is ejected onto the tool (T) by the cleaning mechanism (9a, 9b).  Please also note that because the controller (8) of Amaya et al. controls the first holding device (114), said controller (8) causes cleaning around the tool (T) prior to the exchange of the tools (T) between the first holding device (114) and storage unit (50).  This is because the controller (8) causes the tools (T) stored in the first holding device (114) to be indexed when selecting the tool (T) to be exchanged.  (Figure 6A of Kiyoshi shows that the first holding device (114) is indexable about a vertical axis (111)).  During tool selection, which occurs prior to the exchange of the tools (T) between the first holding device (114) and storage unit (50), the tools (T) are cleaned by the cleaning mechanism (9a, 9b).  (It’s reiterated that in Sato et al. that the tools (3) were disclosed as being cleaned during tool selection [column 5, lines 19-22]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of Amaya et al. (U.S. Patent No. 8,052,588 B2), and further in view of Buus (U.S. Patent No. 8,092,357 B1).
Please note that Buus was cited by Examiner on the PTO-892 that was mailed on 8/11/2021.  
Claims 8 & 9:  As was stated within the rejection of claim 1, the robot (120) is embodied as a serial multiple-joint arm robot that includes a plurality of robot arms (124, 126a, 126b) connected in one string via joints.  With regards to the distal robot arm (126b), it functions to grip and transfer the one or more tools (T) [EPO Machine Translation, paragraphs 0024-0026].  
Kiyoshi/Amaya et al. though, doesn’t disclose the robot (120) as further including, “one or more end effectors exchangeably mounted on one of the plurality of robot arms” (claim 8), wherein “the end effecter, among the one or more end effecters, to be mounted on the robot is selected from a group including an end effecter for gripping an object and an end effecter for cleaning around the tool held on the first holding device” (claim 9).  
Figure 4B of Buss though, shows an exchangeable gripper tool (190) having an integral end effecter (198) for gripping an object, e.g. a workpiece.  Note that the gripper tool (190) can be exchanged between a holding device (106) and an automatic tool changer (110) (please see Figure 1) that is adapted to hold a plurality of tools including said gripper tool (190).  Since the gripper tool (190) can be mounted to the holding device (106), the gripper tool (190) is able to grasp a workpiece and provide the advantage of being able to move the grasped workpiece into a new orientation as required.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Kiyoshi with the exchangeable gripper tool (190) of Buss, so as to provide the machine tool (1) of Kiyoshi with a tool that provides the advantage of being able to move a grasped workpiece into a new orientation as required.  In providing the machine tool (1) of Kiyoshi with the exchangeable gripper tool (190) of Buss, said exchangeable gripper tool (190) is able to be disposed within one of the plurality of storage disks (112) attached to Kiyoshi’s first tool holding device (114) when not in use, for example.  When the exchangeable gripper tool (190) is being transferred to the second holding device (24+26) of Kiyoshi though, it will at least temporarily be held by the distal robot arm (126b) of the robot (120).  When being at least temporarily held by one of the plurality of robot arms (124, 126a, 126b) thereof, said robot (120) has an end effecter (198) (by virtue of the end effecter (198) being an element of the exchangeable gripper tool (190)) exchangeably mounted on the distal robot arm (126b) thereof.  
Thus, during the course of the exchangeable gripper tool (190) being transferred to the second holding device (24+26) from one of  the plurality of storage disks (112), the robot (120) will include, at least temporarily, one or more end effecters (198) exchangeably mounted on one of the plurality of robot arms thereof, e.g. the distal robot arm (126b).  Thus, claim 8 is satisfied.  
Regarding claim 9, said end effecter (198) is an end effecter (198) for gripping an object (such as a workpiece).  Thus, claim 9 is also satisfied.  

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
With respect to claim 1 and Kiyoshi and Amaya et al., Applicant argues the following:
No new matter is added by the amendments. Support for the amendments may be found at least in previous claims 2 and 3 and corresponding descriptions of the present specification as originally filed. Regarding the above limitations, it is respectfully not seen where the cited references teach or suggest the claimed structure quoted above. For example, the USPTO states on pages 8-11 of the Office Action that, the "tool post 24, 26" of Kiyoshi corresponds to the claimed "first holding device", the claimed "second tool magazine 50" of the "tool relay device 40" of Kiyoshi corresponds to the claimed "second holding device", and the "tool storage device 100" of Kiyoshi corresponds to the claimed "storage unit", the "tool transport device 120" of Kiyoshi corresponds to the claimed "exchange mechanism", the "tool exchange mechanism 60" of Kiyoshi corresponds to the claimed "robot". However, it is noted that Kiyoshi does not at least disclose that the second holding device is a tool main spindle that holds the cutting tool as the tool, and the first holding device is a tool post that holds the cutting tool as the tool as recited in amended claim 1. 

Further, it is noted that JP '766 and Amaya do not cure the deficiency of Kiyoshi with reference to the aforementioned limitation. Specifically, it is noted that JP '766 and Amaya do not disclose that the second holding device is a tool main spindle that holds the cutting tool as the tool, and the first holding device is a tool post that holds the cutting tool as the tool. 

Therefore, it is respectfully submitted that Kiyoshi, JP '766 and Amaya, either alone or in combination, do not teach or suggest "the second holding device is a tool main spindle that holds the cutting tool as the tool, and the first holding device is a tool post that holds the cutting tool as the tool," as recited in amended claim 1. 

Also, with respect to claim 1 and Kiyoshi and Amaya et al., Applicant argues that:
As discussed above, it is respectfully asserted that independent claim 1 has been amended to recite "the second holding device is a tool main spindle that holds the cutting tool as the tool...and the first holding device is a tool post that holds the cutting tool as the tool". That is, amended claim 1 recites the subject matter of claim 3 not rejected by Kiyoshi in view of Amaya. 

The USPTO states on pages 21-29 of the Office Action that the "first tool magazine 112" of Kiyoshi corresponds to the "first holding device", the "spindle post 24, 26" of Kiyoshi corresponds to the claimed "second holding device", the "first tool magazine 112" of Kiyoshi corresponds to the claimed "storage unit", the "tool exchange mechanism 60" of Kiyoshi corresponds to the claimed "exchange mechanism", and the "tool transport device 120" of Kiyoshi corresponds to the claimed "robot" in another interpretation. 

However, as discussed above, it is noted that Kiyoshi and Amaya do not disclose that the second holding device is a tool main spindle that holds the cutting tool as the tool, and the first holding device is a tool post that holds the cutting tool as the tool, as recited in amended claim 1. 

Applicant's argument has been considered, but is not persuasive.  This is because in the machine tool (1) of Kiyoshi there is indeed a first holding device that is a tool post that holds the cutting tool as the tool, and a second holding device that is a tool main spindle that holds the cutting tool as the tool.  This will now be explained.
The machine tool (1) is shown between Figures 3 and 6A of Kiyoshi as having a first tool holding device (114) in the form of a tool post.  It is noted that via a plurality storage disks (112) attached thereto, the first tool holding device (114) can hold the cutting tool (T) as the tool (T).  (Like with Kiyoshi, it is advised that Applicant’s first tool holding device/tool post (20) doesn’t directly hold a cutting tool (32a).  Rather, the first tool holding device/tool post (20) of Applicant holds the cutting tool (32a) via an unclaimed turret (22), which can be seen in at least Figure 1 of Applicant’s drawings filed on 1/27/2020.  Similar to the plurality of storage disks (112) attached to the first tool holding device/tool post (114) of Kiyoshi, the unclaimed turret (22) is attached to the first tool holding device/tool post (20) of Applicant).  Therefore, Kiyoshi discloses a first holding device (114) that is a tool post that holds the cutting tool as the tool (T).  
The machine tool (1) is shown between Figures 1-3 of Kiyoshi as having a second tool holding device (24+26) in the form of a tool main spindle (24+26).  As can best be seen within Figure 1 of Kiyoshi, said tool main spindle (24+26) holds the cutting tool (T) as the tool (T).  Therefore, Kiyoshi discloses a second holding device (24+26) that is a tool main spindle that holds the cutting tool as the tool (T).  
Based on the foregoing, Applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722